—Appeal by the People, as limited by their brief, from so much of an order of the County Court, Orange County (DeRosa, J.), dated November 18, 1998, as granted those branches of the defendants’ omnibus motions which were to suppress physical evidence seized from their motor vehicle.
Ordered that the order is affirmed insofar as appealed from.
The search of the defendants’ vehicle was the product of an illegally-prolonged detention of the defendants (see, People v Banks, 85 NY2d 558, 561). Santucci, J. P., Joy, Goldstein and Feuerstein, JJ., concur.